Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20180013177 to Hwang in view of JPH0986112A to Atsushi et al. (“Atsushi”).

Regarding claim 1,  Hwang discloses a vehicle wheel comprising: a rim comprising a well portion 3 and a guide member 5, the well portion having an outer circumferential surface extending in a wheel circumferential direction of the vehicle wheel (as evident from Fig. 3d), the guide member extending in the wheel circumferential direction along the outer circumferential surface (as evident from Fig. 3d and being referenced as an annular protrusion; see line 191); and a sub-air chamber member 13 serving as a Helmholtz resonator, wherein the guide member projects from the outer circumferential surface in a radially outward direction (as evident from Fig. 3d) wherein the sub-air chamber member has a groove 10a extending along the wheel circumferential direction and having a cross section that covers an entirety of the guide member in the cross section taken in the plane perpendicular to the wheel circumferential direction (as evident from Fig. 3d), and wherein the guide member includes an engaging portion (i.e. radially outer surface of 5) that fits into and engages with the groove of the sub-air chamber 

Hwang discloses that the guide member takes the form of “various shapes” (see line 146) but does not explicitly disclose a guide member has a proximal portion on a side of the outer circumferential surface and a distal end portion located on a radially outer side of the proximal portion and having a larger width than the proximal portion in a cross section taken in a plane perpendicular to the wheel circumferential direction. Atsushi discloses such in the form of a T-shaped pin 3j (Fig. 23) secured to a wheel outer surface (see [0030] with 51 being a portion of the wheel outer surface). It would have been obvious to one of ordinary skill in the art to incorporate the shape of the retainer of Atsushi as the shape of the guide member of Hwang with the motivation of providing structure that not only maintains axial positioning, but also radial positioning too. 

Regarding claim 2, Hwang in view of Atsushi discloses the vehicle wheel of claim 1, wherein the guide member extends on the outer circumferential surface of the well portion over substantially the entire circumference of the outer circumferential surface (i.e. to the extent that the guide member is disclosed as annular as reference above in claim 1), and wherein the sub-air chamber member has a circumferential length substantially corresponding to a circumferential length of the guide member and extends along the outer circumferential surface of the well portion over substantially the entire circumference of the outer circumferential surface (as evident from Fig. 1 of Hwang).


Regarding claim 4, Hwang in view of Atsushi discloses the vehicle wheel of claim 1, wherein the guide member has a T-shape in the cross section taken in the plane perpendicular to the wheel circumferential direction (as discussed above in the rejection of claim 1 with the same motivation of claim 1).

Regarding claim 5, Hwang in view of Atsushi discloses the vehicle wheel of claim 1, wherein the guide member has a reversed L-shape in the cross section taken in the plane perpendicular to the wheel circumferential direction (to the extent that an L-shape is satisfied within a T-Shape with the T-shape discussed above in claim 1 with the same motivation of claim 1).

Regarding claim 6, Hwang in view of Atsushi discloses the vehicle wheel of claim 1, wherein the guide member has an expanded portion at the distal end portion (as discussed above in the rejection of claim 1 to the extent of Atsushi setting forth a “t-shape” with the same motivation of claim 1).
Additional Cited Art
Examiner cites JP-2008143285-A as also disclosing an annular guide member for a resonating device (see Fig. 8 / 10).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 9/24/21 with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617